

Exhibit 10(a)


LTIP AWARD AGREEMENT
2003 - 2005 Performance Cycle


This award agreement (“Agreement”), by and between Lincoln National Corporation
(“LNC”) and ________   (“Grantee”), evidences the grant by LNC on March 13, 2003
of a long-term incentive award to Grantee and Grantee’s acceptance of the award
in accordance with and subject to the provisions of the Lincoln National
Corporation Incentive Compensation Plan (“Plan”) and this Agreement. LNC and
Grantee agree as follows:


1. Form of Award. Grantee has elected to receive Grantee’s target award for this
performance cycle as follows: _______ nonqualified stock options to purchase LNC
common stock at $______  for each share, _______ shares of LNC common stock and
_______in cash. Grantee’s actual award, if any, will be determined based on
performance during the performance cycle in accordance with the terms of the
Plan and the Long-Term Incentive Plan (“LTIP”) Overview distributed in February
2003. The Compensation Committee of the LNC Board of Directors (“Committee”)
shall determine if and when any award is payable under the Plan and reserves the
right to adjust the amount of any award under the Plan at any time. The number
of options and shares under this Agreement, if any, shall be adjusted
appropriately in the event of a stock split, reverse stock split, stock
dividend, or other similar event.


2. Transferability. This award may not be transferred, sold, pledged, or
otherwise encumbered, except by will or the laws of descent and distribution.


3. Consequences of Competitive and Other Activity. Any award under this
Agreement is subject to the following requirements:


(a) Noncompetition.  Grantee may not render services for any organization or
engage directly or indirectly in any business that, in the sole judgment of the
Chief Executive Officer of LNC or other senior officer designated by the
Committee, is or becomes competitive with LNC. If Grantee has terminated
employment, Grantee shall be free, however, to purchase, as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded over-the-counter
and such investment does not represent a greater than five percent equity
interest in the organization or business.


(b) Nondisclosure. Grantee shall not, without prior written authorization from
LNC, disclose to anyone outside of LNC, or use in other than LNC’s business, any
confidential information or material relating to the business of LNC that is
acquired by Grantee either during or after employment with LNC.


(c) Inventions or Ideas. Grantee shall disclose promptly and assign to LNC all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by Grantee during employment by LNC, relating in any manner to the
actual or anticipated business, research or development work of LNC and shall do
anything reasonably necessary to enable LNC to secure a patent where appropriate
in the United States and in foreign countries.
 
 

--------------------------------------------------------------------------------




Grantee must provide LNC with a certification of compliance with these
provisions prior to the exercise of any option and prior to payment of any cash
or share award. Failure to comply with these provisions at any time prior to, or
during the six months after, any such exercise or payment shall cause such
exercise or payment to be rescinded. LNC must notify Grantee in writing of any
such rescission. LNC, in its discretion, may waive compliance in whole or part
in any individual case. Within ten days after receiving a rescission notice from
LNC, Grantee must pay LNC the amount of any gain realized or payment received
(net of any withholding or other taxes paid by Grantee) as a result of the
rescinded exercise or payment. Such payment by Grantee must be made either in
cash or by returning the shares Grantee received in connection with the
rescinded exercise or payment. If Grantee’s employment is terminated by LNC and
its subsidiaries other than for fraud or other fidelity crimes, however, a
failure of Grantee to comply with the noncompetition provisions after such
termination shall not in itself cause rescission if the exercise or payment
occurred before the termination.
 
4. Tax Withholding. In reference to an option award, LNC shall not issue shares
until any required tax withholding payments are remitted to LNC by Grantee; and
LNC may permit Grantee to surrender shares or withhold shares (from those that
would otherwise be issued on exercise of the option) to satisfy tax withholding
obligations. In reference to a share award, Grantee must remit to LNC an amount
equal to the required tax withholding on the value of the shares payable under
this Agreement at such time as they are taxable to Grantee; and Grantee may
elect to surrender shares of LNC stock (including shares that are a part of this
award) to satisfy all or part of the required tax withholding. In reference to a
cash award, LNC will withhold any required taxes from the award (federal, state,
and local income, employment, and other taxes).


5. Change in Control. Upon a Change in Control of LNC (as defined in the Plan),
the Committee (as it shall have existed on the day immediately preceding such
Change in Control) shall determine what, if any, award under this Agreement
shall be provided to Grantee. In making such determination, the Committee shall
consider the nature of such Change in Control, whether continuation of the Plan
and payment of awards for this performance cycle are feasible, and whether the
resulting corporate entity offers or commits to offer awards of comparable
economic value; provided, however, that the Committee’s determination shall be
consistent with existing LNC plans such as the LNC Incentive Compensation Plan
and the LNC Executives’ Severance Benefit Plan.
 
6. Deferral. Pursuant to the LNC Executive Deferred Compensation Plan for
Employees and if eligible for such Plan, Grantee may elect to defer receipt of
any share or cash award under this Agreement, in the time and manner specified
by the Benefits Administrator for such Plan. 
 
7. Definitions. As used in this Agreement:
 
“Total Disability” means (as determined by the Committee) a disability that
results in Grantee being unable to engage in any occupation or employment for
wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience. In addition, the disability must have lasted
six months and be expected to continue for at least six more months or be
expected to continue unto death.
 
 

--------------------------------------------------------------------------------




“Retirement” means, for purposes of this Agreement, Grantee’s retirement from
LNC or a subsidiary at age 65 or older with at least five years of service (with
LNC or a subsidiary) or, with the approval of Grantee’s employer, at age 55 or
older with at least five years of such service.


“Cause” means (as determined by the Committee): (1) a conviction of a felony, or
other fraudulent or willful misconduct by Grantee that is materially and
demonstrably injurious to the business or reputation of LNC, or (2) the willful
and continued failure of Grantee to substantially perform Grantee’s duties with
LNC or a subsidiary (other than such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Grantee by Grantee’s manager which specifically identifies the
manner in which the manager believes that Grantee has not substantially
performed Grantee’s duties.


8. Pro-Rata Awards Upon Certain Events. Except as provided in this section and
section 5, if during the performance cycle Grantee’s employment (with LNC and
all subsidiaries of LNC) terminates for any reason, Grantee shall not be
entitled to any award under this Agreement. If any of the following events
occurs, Grantee (or Grantee’s beneficiary, if applicable) shall receive, at the
same time long-term incentive awards are normally paid to employees (employed at
the end of the performance cycle), any award to which Grantee would otherwise be
entitled based on performance during the performance cycle, but such award shall
be pro-rated based on Grantee’s service during the performance cycle: Grantee’s
death, Total Disability, Retirement, or involuntary termination of employment
with LNC and all affiliates without Cause; provided, however, that any award in
the case of such involuntary termination shall be contingent on Grantee’s
release of claims against LNC and its affiliates (in form and substance
satisfactory to LNC) and shall not be paid unless such release shall have become
effective; and provided further that such a release shall not be required when
such termination is by reason of the sale or disposition of the business in
which Grantee is employed.


9. Terms Applicable Only to Stock Units/Shares. During the performance cycle,
any share award shall consist of LNC stock units but any actual award shall be
payable in shares of LNC common stock. If an award becomes payable in shares of
LNC stock under this Agreement, Grantee shall also receive an amount equal to
the dividends that would have been paid on such shares of LNC stock had Grantee
held such shares from the above date of grant through the date the award becomes
payable. Such dividend equivalent amount shall be paid in shares of LNC stock
based on the Fair Market Value (as defined in the Plan) of LNC stock on the date
the award becomes payable (with fractional shares paid in cash).


10. Terms Applicable Only to Stock Options.


(a) Exercise Period. If and when an actual award of options under this Agreement
is made, Grantee may exercise all or part of such options until the first to
occur of: (1) the tenth anniversary of the grant date specified in the first
paragraph of this Agreement; (2) in the case of Grantee’s death or Total
Disability, the first anniversary of the later of the date on which the
Committee approves the award for this cycle or the date of Grantee’s termination
of employment with LNC and all subsidiaries on account of death or Total
Disability; (3) in the case of Grantee’s Retirement, the fifth anniversary of
the later of the date on which the Committee approves the award for this cycle
or the date of Grantee’s Retirement; (4) in the case of Grantee’s involuntary
termination of employment with LNC and all subsidiaries (other than a
termination on account of fraud or other fidelity crimes), including the sale or
disposition of the business in which Grantee is employed, the date three months
after the later of the date on which the Committee approves the award for this
cycle or such termination date; and (5) the date that Grantee’s employment with
LNC and all subsidiaries terminates for any reason other than those described in
item 2, 3, or 4 of this paragraph. LNC shall determine what constitutes
termination of employment but for purposes of this Agreement (i) such
termination shall not occur if Grantee has a full-time agent’s contract with LNC
or a subsidiary and (ii) “subsidiary” shall include any corporation in which LNC
has ownership of at least twenty-five percent.
 
 

--------------------------------------------------------------------------------




(b) Manner of Exercise. To exercise an option, Grantee must, on an LNC business
day, (1) deliver, mail or fax written notice of the exercise (in the form
specified by LNC) to the LNC stock option administrative group and (2) submit
full payment of the exercise price and the certification of compliance described
above. Payment may be made in any combination of cash, personal check, or shares
of LNC common stock. Such shares must be owned for at least six months and will
constitute payment to the extent of their Fair Market Value (as defined in the
Plan). As soon as practicable after an option is exercised, LNC shall cause the
appropriate number of shares of LNC stock to be issued to Grantee.


(c) Award Above 100% of Target. If performance during the performance cycle
exceeds 100 percent of target performance, Grantee shall receive shares of LNC
common stock equal to the excess option value (prorated, if applicable, in the
case of death, Total Disability, Retirement, or involuntary termination of
employment as stated above). “Excess option value” means the dollar value of
options in excess of 100 percent of target, determined as described in the
Long-Term Incentive Plan (“LTIP”) Overview distributed in February 2003. Grantee
shall also receive an amount equal to the dividends that would have been paid on
such shares had Grantee held such shares from the above date of grant through
the date the award becomes payable. Such dividend equivalent amount shall be
paid in shares of LNC common stock based on the Fair Market Value (as defined in
the Plan) of such stock on the date the award becomes payable (with fractional
shares paid in cash).



IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the first date set forth above.


LINCOLN NATIONAL CORPORATION




By:  ___________________________       
Jon A. Boscia
Chairman and Chief Executive Officer
